UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-00524 The Dreyfus/Laurel Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 8/31/14 The following Form N-Q relates only to Dreyfus Equity Income Fund and Dreyfus Emerging Markets Debt Local Currency Fund and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different Form N-Q reporting requirements. A separate Form N-Q will be filed for those series, as appropriate. FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Emerging Markets Debt Local Currency Fund August 31, 2014 (Unaudited) Coupon Maturity Principal Bonds and Notes87.4% Rate (%) Date Amount ($) a Value ($) Foreign/Governmental AHML Finance, Unscd. Notes RUB 7.75 2/13/18 332,200,000 b 8,150,040 AHML Finance, Unscd. Notes RUB 7.75 2/13/18 2,283,500,000 56,022,327 Brazilian Government, Treasury Bills BRL 0.00 1/1/16 36,800,000 c 14,235,131 Brazilian Government, Sr. Notes, Ser. F BRL 10.00 1/1/17 235,960,000 104,638,378 Brazilian Government, Notes, Ser. F BRL 10.00 1/1/23 202,920,000 86,826,735 Chilean Government, Sr. Unscd. Notes CLP 5.50 8/5/20 3,870,000,000 7,011,061 Colombian Government, Bonds, Ser. B COP 6.00 4/28/28 20,359,500,000 9,847,285 Colombian Government, Bonds, Ser. B COP 7.00 5/4/22 93,325,700,000 50,596,831 Colombian Government, Sr. Unscd. Bonds COP 9.85 6/28/27 7,707,000,000 5,317,013 Colombian Government, Bonds, Ser. B COP 10.00 7/24/24 25,169,600,000 16,455,055 Eskom Holdings, Sr. Scd. Bonds ZAR 0.00 12/31/18 373,600,000 c 24,062,765 Findeter, Sr. Unscd. Notes COP 7.88 8/12/24 19,500,000,000 b 10,460,008 Hungarian Government, Bonds, Ser. 23/A HUF 6.00 11/24/23 8,127,790,000 38,306,798 Malaysian Government, Sr. Unscd. Bonds, Ser. 0512 MYR 3.31 10/31/17 47,000,000 14,814,767 Malaysian Government, Sr. Unscd. Bonds, Ser. 0413 MYR 3.84 4/15/33 42,090,000 12,561,048 Malaysian Government, Sr. Unscd. Bonds, Ser. 1/06 MYR 4.26 9/15/16 164,440,000 53,207,557 Mexican Government, Bonds, Ser. M MXN 6.00 6/18/15 397,300,000 31,157,094 Mexican Government, Bonds, Ser. M 30 MXN 10.00 11/20/36 234,705,000 25,112,515 Nigerian Government, Treasury Bills NGN 0.00 9/4/14 1,250,900,000 c 7,704,876 Nigerian Government, Treasury Bills NGN 0.00 10/9/14 134,900,000 c 822,558 Nigerian Government, Treasury Bills, Ser. 364 NGN 0.00 11/6/14 1,481,360,000 c 8,970,198 Nigerian Government, Treasury Bills NGN 0.00 11/13/14 809,100,000 c 4,879,816 Nigerian Government, Treasury Bills, Ser. 364 NGN 0.00 11/20/14 459,900,000 c 2,775,754 Nigerian Government, Treasury Bills, Ser. 364 NGN 0.00 12/4/14 1,509,520,000 c 9,057,046 Nigerian Government, Treasury Bills NGN 0.00 12/11/14 1,011,400,000 c 6,044,670 Nigerian Government, Bonds, Ser. 5YR NGN 4.00 4/23/15 7,050,000,000 41,784,697 Nigerian Government, Bonds, Ser. 7 NGN 16.00 6/29/19 8,195,155,000 59,471,188 Nigerian Government, Bonds, Ser. 10YR NGN 16.39 1/27/22 1,758,405,000 13,313,204 Peruvian Government, Unscd. Bonds PEN 6.90 8/12/37 12,315,000 4,625,669 Peruvian Government, Bonds PEN 6.95 8/12/31 129,100,000 49,790,074 Peruvian Government, Bonds PEN 8.20 8/12/26 12,430,000 5,422,355 Petroleos Mexicanos, Gtd. Notes MXN 7.19 9/12/24 179,270,000 14,202,590 Petroleos Mexicanos, Gtd. Notes MXN 7.19 9/12/24 615,900,000 b 48,794,418 Petroleos Mexicanos, Gtd. Notes MXN 7.65 11/24/21 118,000,000 9,832,339 Petroleos Mexicanos, Gtd. Notes MXN 7.65 11/24/21 493,035,000 b 41,082,096 Philippine Government, Sr. Unscd. Notes PHP 4.95 1/15/21 1,505,000,000 36,848,337 Philippine Government, Sr. Unscd. Bonds PHP 6.25 1/14/36 80,000,000 1,981,651 Polish Government, Bonds, Ser. 1023 PLN 4.00 10/25/23 65,000,000 21,710,664 Polish Government, Bonds, Ser. 1020 PLN 5.25 10/25/20 40,565,000 14,486,364 Polish Government, Bonds, Ser. 0922 PLN 5.75 9/23/22 200,710,000 74,688,095 Romanian Government, Bonds, Ser. 10Y RON 5.85 4/26/23 31,800,000 10,649,007 Romanian Government, Bonds, Ser. 5Y RON 5.90 7/26/17 175,080,000 56,542,512 RusHydro, Sr. Unscd. Notes RUB 7.88 10/28/15 738,900,000 19,482,255 Russian Agricultural Bank, Sr. Unscd. Notes RUB 7.88 2/7/18 938,300,000 22,145,652 Russian Agricultural Bank, Sr. Unscd. Notes RUB 8.63 2/17/17 1,515,400,000 38,116,601 Russian Agricultural Bank, Sr. Unscd. Notes RUB 8.70 3/17/16 520,400,000 13,493,089 Russian Government, Bonds, Ser. 6212 RUB 7.05 1/19/28 312,575,000 6,861,325 Russian Government, Bonds, Ser. 6205 RUB 7.60 4/14/21 227,275,000 5,553,875 Russian Government, Bonds, Ser. 6209 RUB 7.60 7/20/22 416,600,000 10,028,410 Russian Government, Bonds, Ser. 6207 RUB 8.15 2/3/27 565,410,000 13,770,981 South African Government, Bonds, Ser. R207 ZAR 7.25 1/15/20 397,075,000 37,047,465 South African Government, Bonds, Ser. R186 ZAR 10.50 12/21/26 913,170,000 102,099,277 Transnet, Sr. Unscd. Notes ZAR 9.50 5/13/21 153,620,000 b 14,577,773 Turkish Government, Bonds, Ser. 5Y TRY 6.30 2/14/18 65,498,000 28,226,411 Turkish Government, Bonds TRY 7.10 3/8/23 43,500,000 17,981,610 Turkish Government, Bonds TRY 8.80 9/27/23 61,800,000 28,362,526 Turkish Government, Bonds TRY 9.00 1/27/16 72,190,000 33,531,362 Total Bonds and Notes (cost $1,607,992,806) Short-Term Investments.2% U.S. Treasury Bills 0.03%, 11/13/14 (cost $3,579,748) 3,580,000 d Other Investment9.9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $170,135,234) 170,135,234 e Total Investments (cost $1,781,707,788) % Cash and Receivables (Net) % Net Assets % a Principal amount stated in U.S. Dollars unless otherwise noted. BRLBrazilian Real CLPChilean Peso COPColombian Peso HUFHungarian Forint MXNMexican New Peso MYRMalaysian Ringgit NGNNigerian Naira PENPeruvian New Sol PHPPhilippine Peso PLN Polish Zloty RONRomanian Leu RUBRussian Ruble TRYTurkish Lira ZARSouth African Rand b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2014, these securities were valued at $123,064,334 or 7.1% of net assets. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Held by a broker as collateral for open forward foreign currency exchange contracts. e Investment in affiliated money market mutual fund. At August 31, 2014, net unrealized depreciation on investments was $102,451,608 of which $26,532,881 related to appreciated investment securities and $128,984,489 related to depreciated investment securities. At August 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Brazil 11.9 Russia 11.2 South Africa 10.3 Short-Term/Money Market Investments 10.1 Mexico 9.9 Nigeria 9.0 Poland 6.4 Turkey 6.3 Colombia 5.4 Malaysia 4.7 Romania 3.9 Peru 3.5 Philippines 2.3 Hungary 2.2 Chile .4 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS August 31, 2014 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Brazilian Real, Expiring 9/3/2014 a 8,100,000 3,580,110 3,613,306 33,196 Chinese Yuan Renminbi, Expiring 10/15/2014 b 110,930,000 17,915,052 17,960,815 45,763 Colombian Peso, Expiring 9/30/2014 c 36,300,000,000 18,756,297 18,826,401 70,104 Euro, Expiring 9/30/2014 d 16,390,000 21,741,827 21,539,470 (202,357 ) Hungarian Forint, Expiring: 9/30/2014 a 4,217,300,000 17,935,273 17,582,275 (352,998 ) 9/30/2014 b 5,762,100,000 24,520,357 24,022,675 (497,682 ) 9/30/2014 e 7,009,625,000 29,790,162 29,223,710 (566,452 ) 9/30/2014 f 2,869,170,000 12,203,911 11,961,809 (242,102 ) 9/30/2014 g 5,931,340,000 25,225,790 24,728,250 (497,540 ) Indian Rupee, Expiring 9/30/2014 b 1,300,780,000 21,295,461 21,256,196 (39,265 ) Malaysian Ringgit, Expiring: 9/30/2014 b 255,585,000 80,421,577 80,872,713 451,136 9/30/2014 f 53,100,000 16,763,115 16,802,008 38,893 Mexican New Peso, Expiring 9/30/2014 b 345,785,000 26,415,966 26,385,945 (30,021 ) Peruvian New Sol, Expiring: 9/30/2014 b 58,425,000 20,630,297 20,445,002 (185,295 ) 9/30/2014 e 5,960,000 2,098,592 2,085,618 (12,974 ) Polish Zloty, Expiring: 9/30/2014 d 103,865,000 32,815,868 32,362,949 (452,919 ) 9/30/2014 f 61,185,000 19,423,933 19,064,430 (359,503 ) 9/30/2014 h 80,390,000 25,517,759 25,048,452 (469,307 ) Romanian Leu, Expiring: 9/30/2014 e 10,330,000 3,098,845 3,079,581 (19,264 ) 10/31/2014 f 31,545,000 9,494,928 9,388,490 (106,438 ) Taiwan New Dollar, Expiring 10/31/2014 f 322,910,000 10,796,055 10,810,241 14,186 Thai Baht, Expiring 9/30/2014 d 555,535,000 17,420,351 17,366,583 (53,768 ) Turkish Lira, Expiring 9/30/2014 e 39,755,000 18,321,256 18,265,200 (56,056 ) Sales: Proceeds ($) Brazilian Real, Expiring: 9/3/2014 d 8,100,000 3,569,855 3,613,307 (43,452 ) 10/2/2014 a 61,390,000 26,912,749 27,156,467 (243,718 ) Colombian Peso, Expiring 9/30/2014 b 139,946,510,000 72,811,445 72,580,968 230,477 Nigerian Naira, Expiring 9/30/2014 d 2,640,000,000 16,156,671 16,162,936 (6,265 ) Philippine Peso, Expiring 9/30/2014 d 654,590,000 14,975,749 14,999,736 (23,987 ) Russian Ruble, Expiring 9/30/2014 d 508,490,000 13,883,686 13,631,617 252,069 South African Rand, Expiring 9/30/2014 b 491,790,000 45,954,810 45,868,901 85,909 Thai Baht, Expiring 9/30/2014 f 1,247,605,000 39,136,866 39,001,388 135,478 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Morgan Stanley Capital Services b Citigroup c HSBC d Barclays Bank e Goldman Sachs International f JP Morgan Chase Bank g Royal Bank of Scotland h Deutsche Bank The following is a summary of the inputs used as of August 31, 2014 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Foreign Government - 1,505,541,198 - Mutual Funds 170,135,234 - - U.S. Treasury - 3,579,748 - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 1,357,211 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (4,461,363 ) - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the fund's Board. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Equity Income Fund August 31, 2014 (Unaudited) Common Stocks99.2% Shares Value ($) Banks3.0% JPMorgan Chase & Co. 39,255 2,333,710 New York Community Bancorp 143,400 2,287,230 People's United Financial 15,860 237,107 Wells Fargo & Co. 44,350 2,281,364 Capital Goods7.1% General Dynamics 3,060 377,145 General Electric 312,700 8,123,946 Lockheed Martin 24,410 4,247,340 Northrop Grumman 21,800 2,773,396 Raytheon 14,820 1,427,759 Commercial & Professional Services6.3% Pitney Bowes 286,615 7,755,802 R.R. Donnelley & Sons 417,000 7,368,390 Consumer Durables & Apparel1.0% Garmin 13,550 736,171 Hasbro 16,010 843,007 Leggett & Platt 7,150 250,893 Mattel 18,920 652,551 Consumer Services4.3% H&R Block 191,040 6,405,571 McDonald's 12,500 1,171,500 Starwood Hotels & Resorts Worldwide 29,650 a 2,506,611 Wynn Resorts 1,100 212,168 Diversified Financials2.7% American Express 8,920 798,786 Ares Capital 225,950 3,875,042 Invesco 31,000 1,266,040 Navient 30,300 543,582 Energy8.2% Chevron 28,260 3,658,257 ConocoPhillips 83,315 6,766,844 Exxon Mobil 57,810 5,749,783 Kinder Morgan 15,600 628,056 Phillips 66 6,350 552,577 RPC 29,100 662,607 Schlumberger 4,350 476,934 Seadrill 30,800 1,147,300 Food & Staples Retailing4.5% CVS Caremark 27,170 2,158,656 Wal-Mart Stores 100,940 7,620,970 Walgreen 16,640 1,007,053 Food, Beverage & Tobacco6.9% Altria Group 209,670 9,032,584 Campbell Soup 5,350 239,787 ConAgra Foods 7,680 247,296 Dr. Pepper Snapple Group 9,510 598,369 Philip Morris International 73,590 6,297,832 Health Care Equipment & Services.4% Abbott Laboratories 6,530 275,827 Humana 2,120 272,929 Medtronic 4,350 277,747 WellPoint 2,000 233,020 Household & Personal Products.9% Procter & Gamble 26,400 Insurance1.2% Cincinnati Financial 6,350 305,371 MetLife 35,150 1,924,111 Old Republic International 14,050 215,667 Prudential Financial 4,105 368,218 Materials2.9% Dow Chemical 114,250 6,118,087 Freeport-McMoRan 16,200 589,194 Rockwood Holdings 2,700 218,646 Media1.0% Gannett 11,400 384,864 Regal Entertainment Group, Cl. A 86,250 1,815,562 Viacom, Cl. B 3,090 250,754 Pharmaceuticals, Biotech & Life Sciences11.5% AbbVie 9,430 521,290 Bristol-Myers Squibb 120,410 6,098,767 Eli Lilly & Co. 81,520 5,181,411 Johnson & Johnson 36,300 3,765,399 Merck & Co. 51,810 3,114,299 Pfizer 302,307 8,884,803 Real Estate5.4% Annaly Capital Management 498,010 a 5,926,319 Chimera Investment 260,100 a 860,931 Corrections Corporation of America 34,300 a 1,222,452 Equity Commonwealth 17,110 459,917 HCP 8,350 a 361,806 Hospitality Properties Trust 24,140 a 710,440 Kimco Realty 12,150 a 285,404 Macerich 8,650 a 564,759 MFA Financial 307,700 a 2,596,988 Retailing1.9% Foot Locker 15,750 883,733 Genuine Parts 3,270 286,910 Home Depot 31,940 2,986,390 Target 6,650 399,466 Semiconductors & Semiconductor Equipment4.8% Intel 251,245 8,773,475 Maxim Integrated Products 26,755 826,462 Microchip Technology 16,900 825,227 Texas Instruments 20,600 992,508 Software & Services5.1% CA 183,350 5,177,804 International Business Machines 5,090 978,807 Microsoft 96,835 4,399,214 Oracle 39,240 1,629,637 Technology Hardware & Equipment7.5% Apple 76,120 7,802,300 Cisco Systems 80,900 2,021,691 Hewlett-Packard 25,650 974,700 Seagate Technology 112,600 7,046,508 Telecommunication Services6.1% AT&T 166,310 5,814,198 CenturyLink 16,700 684,533 Frontier Communications 133,550 908,140 Verizon Communications 98,820 4,923,212 Windstream Holdings 203,550 2,300,115 Transportation.3% Union Pacific 2,400 252,648 United Parcel Service, Cl. B 4,120 401,000 Utilities6.2% Ameren 37,010 1,480,030 American Electric Power 137,660 7,392,342 CMS Energy 22,200 677,988 Consolidated Edison 8,190 474,119 Duke Energy 2,400 177,576 Entergy 25,050 1,939,121 Public Service Enterprise Group 13,610 508,878 Southern 43,550 1,933,620 Wisconsin Energy 6,550 296,912 Total Common Stocks (cost $192,645,633) Other Investment.3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $795,653) 795,653 b Total Investments (cost $193,441,286) % Cash and Receivables (Net) .5 % Net Assets % a Investment in real estate investment trust. b Investment in affiliated money market mutual fund. At August 31, 2014, net unrealized appreciation on investments was $44,842,733 of which $46,144,209 related to appreciated investment securities and $1,301,476 related to depreciated investment securities. At August 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Pharmaceuticals, Biotech & Life Sciences 11.5 Energy 8.2 Technology Hardware & Equipment 7.5 Capital Goods 7.1 Food, Beverage & Tobacco 6.9 Commercial & Professional Services 6.3 Utilities 6.2 Telecommunication Services 6.1 Real Estate 5.4 Software & Services 5.1 Semiconductors & Semiconductor Equipment 4.8 Food & Staples Retailing 4.5 Consumer Services 4.3 Banks 3.0 Materials 2.9 Diversified Financials 2.7 Retailing 1.9 Insurance 1.2 Consumer Durables & Apparel 1.0 Media 1.0 Household & Personal Products .9 Health Care Equipment & Services .4 Money Market Investment .3 Transportation .3 † Based on net assets. The following is a summary of the inputs used as of August 31, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 236,341,066 - - Equity Securities - Foreign Common Stocks+ 1,147,300 - - Mutual Funds 795,653 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus/Laurel Funds Trust By: /s/_Bradley J.
